 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00249-JAD-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.                                               ECF No. 30
 6
     JOHNATHAN THOMAS RATCLIFF,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Monday,
11   March 11, 2019 at 9:00 a.m., be vacated and continued to _____________________  at the
                                                              May 14, 2019, at the hour  of hour
12   of _______
     9:30  a.m. ___.m.
13
            DATED this ____
                        5th day of March, 2019.
14
                                                                           ___
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
